Name: Commission Regulation (EEC) No 3432/83 of 2 December 1983 on the sale by intervention agencies of common wheat for use as animal feed and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 338/20 Official Journal of the European Communities 3 . 12. 83 COMMISSION REGULATION (EEC) No 3432/83 of 2 December 1983 on the sale by intervention agencies of common wheat for use as animal feed and amending Regulation (EEC) No 1687/76 involved ; whereas a total figure should be ascertained in each case , taking account of present stocks ; whereas existing stocks in Ireland and in Italy are already up for sale for use in animal feed, under Commission Regulations (EEC) No 1658/83 0 and (EEC) No 2794/83 (6) ; Whereas these sales should be conducted in accor ­ dance with Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies Q, subject to certain additional provisions to ensure that the operation achieves the desired results ; Whereas, in particular, the use to which the common wheat is to be put entails fixing special price terms ; whereas these terms should help to normalize the cereals market without causing it to be eroded ; whereas, moreover, the fixing of special price terms makes it expedient to provide for a security designed to ensure that buyers benefiting from these terms use the common wheat for the purpose laid down ; Whereas, in order to facilitate verification of the use made of the common wheat to be sold by the inter ­ vention agencies, the minimum quantity for which tenders may be made should be set at 100 tonnes ; Whereas, moreover, in connection with verification, Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from interven ­ tion (8), as last amended by Regulation (EEC) No 2794/83 , is applicable ; whereas, however, these rules should be made more stringent ; whereas, to this end, provision should be made for systematic checking of records as well as inspections on the spot, the latter possibly on a random basis ; whereas, furthermore, provision should be made for the common wheat to be treated in such a way that it can be identified ; Whereas, in view of the special use for the common wheat in question specified by this Regulation, the Annex to Regulation (EEC) No 1687/76 should be amended ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (3), and in particular Article 4 thereof, Whereas Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals (4) fixed the general rules appli ­ cable on this matter ; Whereas the imbalance between supply and demand for common wheat is currently worsening, leading to considerable intervention purchases in the 1982/83 marketing year ; whereas the continuing effects of this imbalance and the substantial common wheat harvest in the 1983/84 marketing year have greatly increased the quantity of common wheat held in intervention stores in the Community ; Whereas the build-up of stocks of common wheat, in conjunction with budgetary constraints, is likely seriously to disrupt the common market organization , particularly as regards intervention buying ; Whereas, in view of this prospect, ways must be found to market within the Community the common wheat now held by intervention agencies ; whereas a poten ­ tial outlet exists in the animal feed sector, on account of the situation in this sector regarding supplies of raw material ; Whereas the operation envisaged should develop its full impact before the start of the 1984/85 marketing year ; Whereas the mobilization of intervention stocks entails ascertaining the quantities and Member States (') OJ No L 281 , 9 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . O OJ No L 162, 22. 6 . 1983 , p. 12 . (6) OJ No L 274, 7. 10 . 1983, p. 18 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . (8 OJ No L 190, 14 . 7. 1976, p. 1 . ( 3) OJ No L 128 , 24 . 5 . 1977, p . 1 . 0) OJ No L 130 , 19 . 5 . 1976, p . 9 . 3 . 12. 83 Official Journal of the European Communities No L 338/21 Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, tender award is to be made, minus 11,62 ECU per tonne and plus 1 % , the tender shall not be valid unless the tenderer gives a written undertaking :  to lodge security covering the difference between the two prices within two working days following notice of the tender award, and  to keep stock records showing the quantities bought and the use to which they have been put and, in the event of sale to another party, the quantity sold and the name and address of the buyer. This security shall be released only in respect of those quantities which a successful tenderer proves have been used in animal feed before 1 August 1984. Such proof shall be provided by 31 December 1984. HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of the Member States referred to in paragraph 2 shall call for tenders for the sale on the internal market of common wheat of bread-making quality for use in animal feed . 2. The quantities to be put up for tender shall be the intervention stocks available in the following Member States , up to the maxima indicated : Belgium : Denmark : France : Germany : Greece : Netherlands : United Kingdom : 180 000 tonnes, 200 000 tonnes, 700 000 tonnes, 460 000 tonnes, 190 000 tonnes, 120 000 tonnes, 1 50 000 tonnes. Article 5 The surveillance referred to in Article 2 of Regulation (EEC) No 1687/76 shall include systematic checking of records and on-the-spot inspections . The latter may be conducted on a random basis . The intervention agency concerned shall colour the common wheat so that it can be identified. The colouring shall be carried out at minimum expense. 3 . Regulation (EEC) No 1836/82 shall apply to the sales provided for in paragraph 1 , subject to the special provisions laid down in this Regulation . 4 . The quantity specified for Belgium in paragraph 2 includes 1 50 000 tonnes being stored at Ghent by the French intervention agency. This wheat shall be sold by the latter agency. Article 2 The sale of common wheat referred to in Article 1 shall be conducted by standing invitation to tender. The invitation to tender shall extend from December 1983 to the end of February 1984. The intervention agencies concerned shall make partial tender awards at least once a week . Article 3 1 . Notwithstanding Article 5 ( 1 ) and (2) of Regula ­ tion (EEC) No 1836/82, the successful tender shall be equivalent at least to 205,39 ECU per tonne in December 1983 ; this price shall be increased by monthly increments equal to the monthly increments in the reference price in each subsequent month . 2 . Tenders must be for a quantity of at least 100 tonnes in order to be eligible for consideration . Article 6 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part II of the Annex, 'Products subject to a use and/or destination other than that mentioned under I', the following point 21 and footnote relating thereto are added : ' 21 . Commission Regulation (EEC) No 3432/83 of 2 December 1983 on the sale by intervention agencies of common wheat for use as animal feed (21 ) : On the dispatch of common wheat for pro ­ cessing :  section 104 : "For processing (Article 1 of Regulation (EEC) No 3432/83)"  section 106 : the date on which the common wheat was withdrawn from inter ­ vention . (21 ) OJ No L 338, 3 . 12. 1983, p. 20 . Article 4 Without prejudice to Article 13 (2) of Regulation (EEC) No 1836/82, where the price tendered is less than the reference price applicable in the month a Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 338/22 Official Journal of the European Communities 3 . 12. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1983 . For the Commission Poul DALSAGER Member of the Commission